Exhibit 10.2
POSTROCK ENERGY CORPORATION
2011 MANAGEMENT INCENTIVE PROGRAM
I. GENERAL
     PostRock Energy Corporation, a Delaware corporation (the “Company” or
“PostRock”), adopted the PostRock Energy Corporation 2010 Long-Term Incentive
Plan (the “Plan”) in part to allow eligible employees of PostRock and its
Subsidiaries and Non-Employee Directors of PostRock to strengthen their
commitment to the success of PostRock, to stimulate their efforts on PostRock’s
behalf and to assist PostRock and its Subsidiaries in attracting new employees
and Non-Employee Directors and retaining existing employees and Non-Employee
Directors. The Plan is also intended to optimize the profitability and growth of
PostRock through incentives which are consistent with PostRock’s goals, to
provide incentives for excellence in individual performance, and to promote
teamwork.
     The Plan Committee has adopted this 2011 Management Incentive Program (this
“MIP”) under the Plan, designated a group of employees who may be eligible to
receive Bonuses (as defined below) under this MIP, and established the
applicable performance goals relating to such Bonuses.
     Unless otherwise defined herein, capitalized terms that are used herein
shall have the meanings assigned to such terms in the Plan. All provisions of
this MIP and the rights of the Grantees are subject in all respects to the
provisions of the Plan and this MIP, and the powers of the Plan Committee
therein provided.
II. DEFINITIONS

  A.   “Base Salary” equals the base annual salary of the Grantee for the Fiscal
Year for which the Bonus is calculated as established by the Plan Committee
within the first 90 days of each Fiscal Year and set forth on Schedule 1.
Subsequent increases in base salary during a performance period will not be
taken into account when determining the final Bonus payment, if any, under this
MIP.     B.   “Bonus” means the award which may be earned by an Employee
pursuant to the terms of this MIP.     C.   “Chief Executive Officer” means the
Chief Executive Officer of the Company.     D.   “Covered Employee” means a
“covered employee” as that term is defined under Section 162(m).     E.  
“Employee” means an employee of the Company or a Subsidiary thereof.

1



--------------------------------------------------------------------------------



 



  F.   “Fiscal Year” means the Company’s Fiscal Year beginning January 1 and
ending December 31.     G.   “Percentage of the Performance Goal Achieved” shall
be determined by the Plan Committee with respect to each Performance Goal based
on the Company’s performance during 2011, as calculated in accordance with
Section VI and Schedule 1 hereto (collectively for all Performance Goals, the
“Percentages of the Performance Goals Achieved”).     H.   “Performance Goals”
for each Fiscal Year are the financial and operational goal(s) established by
the Plan Committee as applied to Grantees in the position levels outlined in
Schedule 1 hereto. Applicable Performance Goals are set forth on Schedule 1
hereto and are based on or related to one or more of those Performance Goals set
forth in Section 10.2 of the Plan.     I.   “Section 162(m)” means Section
162(m) of the Code and the accompanying regulations and guidance issued by the
Internal Revenue Service.

III.   EMPLOYEES COVERED BY THIS MIP       Those Employees listed on Schedule 1
hereto approved by the Plan Committee, and those Employees who are subsequently
recommended by the Chief Executive Officer and approved by the Plan Committee to
participate in this MIP, shall be eligible to participate in this MIP as
Grantees.   IV.   BONUSES       A Grantee in this MIP may be entitled to a Bonus
as determined in accordance with the terms set forth herein.   V.   BONUS
COMPOSITION       The composition of the Bonuses for each Fiscal Year eligible
to be paid under this MIP will be determined and approved by the Plan Committee
and may be in the form of any Award under the Plan, whether equity-based or
cash. As reflected on Schedule 1, a Participant’s total eligible Bonus shall be
50% formula-based and 50% discretionary-based.   VI.   COMPUTATION AND
DISBURSEMENT OF FUNDS

  A.   A Grantee in this MIP may be entitled to a Bonus computed as set forth on
Schedule 1 hereto based on the Percentage of the Performance Goal Achieved for
each applicable Performance Goal. A Grantee who was (i) approved for
participation during the course of a Fiscal Year, (ii) in a MIP eligible
position for at least 90 days during such Fiscal Year, and (iii) employed
through the last day of such Fiscal Year may be entitled to a

2



--------------------------------------------------------------------------------



 



      formula-based Bonus, if any, computed as described in the preceding
sentence and pro-rated based on the number of days during the Fiscal Year the
Grantee performed services for the Company or a Subsidiary thereof divided by
365 and a discretionary-based Bonus, if any, as determined by the Plan
Committee.     B.   With respect to the formula-based Bonus, as reflected on
Schedule 1:

  (i)   a Level 1 or Level 1a Participant shall be eligible for a formula-based
Bonus related to a particular Performance Goal only if the Percentage of the
Performance Goal Achieved for such Performance Goal equals or exceeds the 25% or
50% target levels, as discrete milestones or allocation gates (determined on a
Performance Goal by Performance Goal basis); and     (ii)   a Level 2 or Level 3
Participant shall be eligible for a formula-based Bonus related to a particular
Performance Goal only if the Percentage of the Performance Goal Achieved for
such Performance Goal equals or exceeds the 100% target level, as a discrete
milestone or allocation gate (determined on a Performance Goal by Performance
Goal basis); provided further, that if the Percentage of the Performance Goal
Achieved for a particular Performance Goal is between the 100% and 150%
milestones, the percentage for such Bonus shall be determined on a linear
pro-rata basis.

      The formula-based Bonus, if any, can represent 50% of a Participant’s
total eligible Bonus.     C.   With respect to the discretionary-based Bonus,
the Plan Committee will conduct an end-of-year assessment of the overall Company
performance and/or Participant performance to evaluate and determine
discretionary-based Bonuses, if any, to be awarded. The discretionary-based
Bonus, if any, can represent 50% of a Participant’s total eligible Bonus.     D.
  Except as otherwise provided herein, no Bonus may be paid to a Grantee unless
the Grantee is employed by the Company or a Subsidiary thereof on the payment
date for such Bonus.     E.   As soon as practicable after the close of the
Fiscal Year, but no later than 30 days after the Company’s receipt of the annual
audit for the Fiscal Year, the Chief Financial Officer of the Company shall
initially calculate the Percentages of the Performance Goals Achieved and the
proposed payout for the formula-based Bonus under this MIP based upon his
calculation of such percentages achieved. The proposed payout based on
determinations of each of the Percentages of the Performance Goals Achieved
shall be presented to the Chief Executive Officer and, subject to

3



--------------------------------------------------------------------------------



 



      the Chief Executive Officer’s recommendation and his discretionary ability
to adjust downward (but not upward) the amount of or totally eliminate any
Bonuses, presented for consideration by the Plan Committee. After review of such
proposed information, and prior to payment of any Bonuses, the Plan Committee
shall (i) certify in writing its determination of the Percentages of the
Performance Goals Achieved, and (ii) the amount of the formula-based Bonus,
subject to any downward adjustment applied by the Committee. The Committee, in
its sole discretion, may also determine to award a discretionary-based Bonus
based on an assessment of a Company’s and/or Participant’s performance.
Thereafter, the Committee will certify the amount of Bonuses (both the
formula-based and discretionary-based) to be paid to each Participant and the
amount of payouts of the Bonuses (the “final determination”).     F.   If a
Bonus is approved by the Plan Committee, payment of the Bonus shall be made as
soon as practicable after the Company’s receipt of the annual audit and the
final determination, but in all events prior to the end of the Fiscal Year
immediately following the close of the Fiscal Year for which the payout relates.
Accordingly, Bonuses for the 2011 Fiscal Year shall be paid during the 2012
Fiscal Year.     G.   Subject to approval by the Plan Committee, in its
discretion, if before payment of any Bonus, a Grantee (i) dies, (ii) becomes
Disabled, (iii) enters military service, (iv) takes an approved leave of
absence, (v) is appointed or elected to public office, or (vi) is terminated due
to position elimination, then based on the Percentage of Performance Goals
Achieved, the Grantee may be entitled to a payment of:

  (a)   the full amount of the formula-based Bonus, if such event occurs after
the end of the Fiscal Year to which such Bonus relates; or     (b)   a partial
amount of the formula-based Bonus based on the number of days during the Fiscal
Year the Grantee performed services for the Company or a Subsidiary thereof
divided by 365, if such event occurred before the end of the Fiscal Year for
which such Bonus relates; provided, however, that the Grantee must have been an
active Employee for a minimum of 90 consecutive calendar days during such Fiscal
Year; and     (c)   a discretionary-based Bonus, if any.

      The foregoing notwithstanding, any payment of any Bonuses under this
Subsection G shall be made in accordance with the general payment provisions in
this Section VI (that is, during the Fiscal Year immediately following the
Fiscal Year for which the payout relates).

4



--------------------------------------------------------------------------------



 



  H.   Any payment made under this MIP will be made to the Grantee. In the event
of a Grantee’s death, any Bonus payable will be paid as provided in the Plan.  
  I.   All Bonuses shall be reduced by amounts required to be withheld for any
and all federal, state or local income or employment taxes at the time payments
are made.

VII. CHANGES TO BONUSES

  A.   Except as provided in Subsection B immediately following with respect to
Covered Employees, the Plan Committee may, at any time prior to the final
determination, change the Performance Goals, targets, and payout ranges used for
calculation of the formula-based Bonuses. The Chief Executive Officer shall
implement such changes(s) for immediate incorporation into this MIP.     B.  
Bonuses that are made to any Covered Employee that are intended to satisfy the
performance-based compensation exception under Section 162(m) (“162(m) Awards”)
may not be adjusted upward except if, in the judgment of the Plan Committee,
such change(s) is/are desirable in the interests of equitable treatment of the
Grantees and the Company as a result of (i) extraordinary or non-recurring
events, (ii) changes in applicable accounting rules or principles, (iii) changes
in the Company’s methods of accounting, (iv) changes in applicable law, or
(v) changes due to consolidation, acquisitions, or reorganization, provided such
adjustments are allowable under Section 162(m). The foregoing and Section VI
hereof notwithstanding, the Plan Committee has the power to adjust any 162(m)
Awards downward in its discretion.     C.   Any discretionary-based Bonuses
awarded by the Committee are not intended to and will not satisfy the
performance-based compensation exception under Section 162(m).

VIII.   FORFEITURE OF BONUS       Except as provided in Section VI hereof, no
Grantee who ceases to be an Employee before the payment date of a Bonus shall be
entitled to any Bonus under this MIP for such Fiscal Year unless the Chief
Executive Officer, with the approval of the Plan Committee, determines
otherwise.   IX.   NO EMPLOYMENT CONTRACT; FUTURE PLANS       Participation in
this MIP shall not confer upon any Grantee any right to continue in the employ
of the Company or any Subsidiary thereof, nor interfere in any way with the
right of the Company or any Subsidiary thereof to terminate any Grantee’s
employment at any time. The Company is under no obligation to continue this MIP
in future Fiscal Years.

5



--------------------------------------------------------------------------------



 



X.   AMENDMENT OR TERMINATION       The Plan Committee may amend or terminate
this MIP at any time. No Bonus is granted hereunder until such time of the final
determination by the Plan Committee under Section VI hereof. Accordingly the
Plan Committee may, at any time prior to its final determination, terminate this
MIP without having any obligation to make any full or partial payments to any
Grantee.   XI.   GENERAL PROVISIONS

  A.   No right under this MIP or the Plan shall be assignable, either
voluntarily or involuntarily, by way of encumbrance, pledge, attachment, levy or
charge of any nature (except as may be required by state or federal law).     B.
  Nothing in this MIP or the Plan shall require the Company to segregate or set
aside any funds or other property for the purpose of paying any portion of a
Bonus. No Grantee, beneficiary or other person shall have any right, title or
interest in any amount awarded under this MIP or the Plan before the payment
date for the Bonus, or in any property of the Company or a Subsidiary thereof.

6